DETAILED ACTION
This Office action is in response to the application filed on 12 November 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese publication JP 2001-309653A (cited in the 11 June 2021 IDS; hereinafter “Takahama”).
In re claim 1, Takahama discloses an auxiliary power supply circuit (Fig. 1: circuits 1 and 2) operating within a wide input voltage range, applied to be electrically connected to a working voltage conversion circuit (comprising at least L1, L3, D1, C2) of a wide input voltage range direct-current (DC) power converter (comprising the other elements of the isolated power converter as shown in Fig. 1), and comprising: a voltage follower unit (1) comprising: an electronic switch (Tr1) comprising: a first terminal (collector) electrically connected to a voltage input terminal (i.e., top terminal of the winding L1) of the working voltage conversion circuit; a second terminal (emitter) electrically connected to a voltage output terminal (at pin Vcc of IC 10) of the working voltage conversion circuit; and a control terminal (base); a resistor (R8) electrically connected between the first terminal of the electronic switch and the control terminal of the electronic switch; and a Zener diode (ZD1) having a cathode electrically connected to the control terminal of the electronic switch; and a voltage .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 2-4, the prior art of record fails to disclose of suggest the auxiliary power supply circuit operating within a wide input voltage range, applied to be electrically connected to a working voltage conversion circuit of a wide input voltage range DC power converter, particularly including, “a comparator having: an input terminal deemed as the detecting terminal of the voltage comparison unit; an inverting input receiving a reference voltage correlating with a protection voltage higher than the threshold voltage; and an output terminal; and a second electronic switch comprising: a first terminal deemed as the output terminal of the voltage comparison unit; a second terminal provided to be grounded; and a control terminal electrically connected to the output terminal of the comparator” in combination with all of the remaining limitations as required by claim 2.
That is, for instance, in Takahama, the input terminals of the comparator 24 are connected in opposition to the recitations of claim 2, and the reference voltage at the non-inverting input of 24 is not set higher than the threshold voltage which is the steady state output voltage of the working voltage conversion circuit. These features as recited in claim 2 represent a distinct operating functionality that is not found disclosed or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/FRED E FINCH III/Primary Examiner, Art Unit 2838